FILED
                           NOT FOR PUBLICATION
                                                                            MAR 30 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANTONIO SANCHEZ OCHOA,                           No.   17-35679

              Plaintiff-Appellee,                D.C. No. 1:17-cv-03124-SMJ

 v.
                                                 MEMORANDUM*
ED W. CAMPBELL, Director of Yakima
County Department of Corrections;
SCOTT HIMES, Chief of the Yakima
County Department of Corrections;
YAKIMA COUNTY,

              Defendants-Appellants.


                   Appeal from the United States District Court
                       for the Eastern District of Washington
                  Salvador Mendoza, Jr., District Judge, Presiding

                       Argued and Submitted March 9, 2018
                               Seattle, Washington

Before: RAWLINSON and CLIFTON, Circuit Judges, and FREUDENTHAL,**
Chief District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Nancy Freudenthal, Chief United States District Judge
for the District of Wyoming, sitting by designation.
      Defendants-Appellants Ed W. Campbell, Scott Himes, and Yakima County

(collectively, the County) appeal the district court’s order granting Plaintiff-

Appellee Antonio Sanchez Ochoa’s (Sanchez Ochoa) request for a temporary

restraining order (TRO). The TRO required that the County: remove a notation

from its online jail roster indicating that Sanchez Ochoa was being detained

pursuant to an immigration hold; physically release Sanchez Ochoa should he post

bond on his state charges; and refrain from relying on an administrative warrant to

hold or otherwise communicate to third parties that Sanchez Ochoa was being held

due to his immigration status. Reviewing subject matter jurisdiction de novo,

including questions of mootness, we dismiss the case as moot and vacate the TRO.

See Diaz v. First Am. Home Buyers Prot. Corp., 732 F.3d 948, 951 (9th Cir. 2013)

(citation omitted).

      Following the district court’s entry of the TRO, Sanchez Ochoa posted bond

and left the Yakima County Jail. Outside the jail, federal immigration authorities

apprehended Sanchez Ochoa and took him into custody.

      At oral argument, plaintiff’s counsel represented to the Court that Sanchez

Ochoa has been deported, and the state criminal charges have been resolved.

These factual circumstances have removed any actual or live controversy between

the parties, as enforcement of the TRO can no longer provide Sanchez Ochoa any


                                           2
relief. Thus, this appeal has been rendered moot. See Bishop Paiute Tribe v. Inyo

Cty., 863 F.3d 1144, 1155 (9th Cir. 2017).

      APPEAL DISMISSED. INJUNCTION (TEMPORARY

RESTRAINING ORDER) VACATED.




                                         3